DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 30, 2021 has been entered.
 Election/Restrictions
Claims 6-8 are additionally withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on July 17, 2020.  Applicant previously elected Species A drawn to Figures 1-6.  Claim 6 has been amended and is drawn to non-elected Species B.  Applicant has remarked the support for claims 6-8 is found in Fig. 11 which is non-elected.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-5, 11, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ueda et al. (US 2014/0332091 A1).
With regard to claim 1, Ueda et al. teach a medical device comprising: a first member comprising: a body portion comprising a cylindrical outer peripheral wall (Fig. 4 member 6), and an anchor (Fig. 4 member 5), wherein the anchor is interlinked to the body portion such that the body portion and the anchor form a flange that extends radially outward from a bottom of the cylindrical outer peripheral wall, and wherein an upper portion of the anchor is exposed from the body portion at an upper surface of the flange, such that the upper surface of the flange is formed of an upward-facing surface of the body portion and an upper-most surface of the anchor (Figs. 1 and 5, see where 5a of the anchor meets the body 6 to form a flange, see Reference Figure 1 below); and a second member comprising a connecting portion that is connected to a lower portion of the anchor (Figs. 1 and 3 members 11 and 12), wherein a resin material of the second member is the same as the resin material of the anchor (see Fig. 3, 11 and 12 are one piece with member 5). Ueda et al. teach various different resin materials may be used ([0027]) but do not explicitly disclose different materials used for members 5 and 6.  However, the Examiner finds that as a limited number of materials are listed for selection for the housing components, one of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to select two different materials as desired for construction.  Different materials may be individually selected for the separate components and would all be expected to have a reasonable expectation of success as the materials are specifically listed for use.

    PNG
    media_image1.png
    496
    1239
    media_image1.png
    Greyscale

With regard to claim 2, see Fig. 3 the internal channel of 11 and 12 faces 5 and member 6 does not face the channel.
With regard to claims 3 and 4, see Fig. 1 in the area of 7.
With regard to claim 5, see Fig. 3 valve 3 which is sandwiched in place and held in a space between the first and second members.
With regard to claim 11, see Figs. 1 and 5, see where 5a of the anchor meets the body 6 to form a flange, see Reference Figure 1 above.
With regard to claim 12, see portion 7 of the body portion, this extends radially outward of the inner diameter portion of the anchor 5 that surrounds 6, and as shown in Fig. 1 member 6 has a portion radially inward of and surrounded by 5.
 Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY L SCHMIDT whose telephone number is (571)270-3648.  The examiner can normally be reached on Monday through Thursday 7:00 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/EMILY L SCHMIDT/Primary Examiner, Art Unit 3783